Chase, Ch. J.
delivered the opinion of the court. On the first bill of exceptions.' The court are of opinion, that the learned judge below erred in refusing to admit parol evidence to go to the jury, to prove that the tract of land called Long Meadow Enlarged, granted to Daniel Dulany toi the 5th of November 1751, was known, sad had ac.« *474qiured tlie name, by reputation, of Long. Meadow. The 'court being of opinion, that Long Meadoiu EnlargSd was capable of acquiring the name of Long Meadow by reputation, and the reference to it by way of cail was a good and legal reference;.and if tbe jury found that'Long Meadow Enlargtd was known, and had acquired by reputation the name of Long Meadow, they were bound, in locating The llesurvey on Dawson's Strife, to run the 2tst course of that Fact, to wit, N 72° W. 170 ps. to the terinination'of 226 perches on tbe second line of Long Meadow Enlarged, and the subsequent courses specified in. The Resurvey on Dawson's Strife, accordingly.
The court dissent from the opinions expressed by the court below in the first'&nd second bills of exceptions.
■On the third bill of excéptions. The court are of opinion, that it exclusively belongs to the power and jurisdiction of the court to determine on the true construction and operation of grants, and whether a call in á certificate of survey is to be gratified or not, and in what manner; and that it exclusively appertains to the province of the jury to find facts, and ascertain the true place or point called for, according to evidence legally admissible by the court»
The court concur with the court below in refusing to give the'directions prayed in the third and fourth bills of exceptions.
JUDGMENT REVERSED.